Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2017/0180173 A1), Nakamura (PG Pub 2019/0363310 A1), and Kurihara et al (PG Pub 2015/0125980 A1).
Regarding claim 1, Kim teaches an electronic device, comprising: a substrate (310/320, fig. 42; 2000/2321/2323, fig. 43); a first light-emitting element (100) disposed on the substrate and configured to emit blue light (paragraph [0022]) under a first current density when the substrate provides a first current to the first light-emitting element (figs. 42 and 43), wherein the first light-emitting element comprises a first ohmic contact electrode (151, paragraph [0114]), and a conductive pad (211), the conductive pad contacts the substrate (321/323 parts of the substrate) and covers a sidewall of the first ohmic contact electrode (fig. 42); and a second light-emitting element (another of the three LEDs 100, fig. 43) disposed on the substrate and configured to emit green light or red light (paragraph 0022]) under a second current density when the substrate provides a second current to the second light-emitting element.
Kim does not teach the first current is equal to the second current, and the first current density is less than the second current density.
In the same field of endeavor, Nakamura teaches to make the first current density (that of blue LED, paragraph [0052]) less than the second current density (that of red/green LED, paragraph [0052]), for a benefit of reducing blue light emitting layer deterioration (paragraph [0052]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first current density less than the second current density, for a benefit of reducing blue light emitting layer deterioration.  
Kim does not teach that the first current is equal to the second current.
In the same field of endeavor, Kurihara teaches current density (J) is related to current (I) and area of the ohmic electrode (A) as J=I/A (paragraph [0176]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the first current less than the second current by either making the area of the ohmic electrode larger while making the first and second current equal, or making the areas of the ohmic electrodes the same while reducing the first current.  "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2, Kurihara teaches (see claim 1) the first current density is defined by a ratio of the first current to an area of the first ohmic contact electrode.  
Regarding claim 3, Kim teaches the electronic device as claimed in claim 2, wherein the second light-emitting element comprises a second ohmic contact electrode (151, fig. 42, for the green/red LED 100 in fig. 43).
Kuihara teaches (see claim 1) the second current 2density is defined by a ratio of the second current to an area of the second ohmic contact electrode.  
Regarding claim 4, Kim in view of Nakamura and Kurihara (see claim 1) it would have been obvious to the skilled in the art before the effective filing date of the invention to make the area of the first ohmic contact electrode different from the area of the second ohmic contact electrode.  
Regarding claim 6, Kim teaches the electronic device as claimed in claim 1, further comprising a third light-emitting element (another of the LEDs 100 in fig. 43) disposed on the substrate, wherein when the second light-emitting element emits green light (paragraph [0022]), the third light-emitting element is configured to emit red light under a third current density when the substrate provides a third current to the third light-emitting element.
Nakamura in view of Kurihara teaches (see claim 1) wherein the third current is equal to the first current, and the third current density is different from the first current density and the second current density.  
Regarding claim 7, Kim teaches the electronic device as claimed in claim 6, wherein the third light-emitting element comprises a third ohmic contact electrode (151, fig. 42).
Kurihara teaches the third current density is defined by a ratio of the third current to an area of the third ohmic contact electrode.  
Regarding claim 8 Nakamura in view of Kurihara teaches (see claim 1) wherein the area of the first ohmic contact electrode is different from the area of the third ohmic contact electrode.  
Claims 9-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (PG Pub 2019/0378452 A1) and Kim et al (PG Pub 2017/0108173 A1).
Regarding claim 9, Lin teaches an electronic device, comprising: a substrate (110, fig. 1A); 5a first light-emitting element disposed on the substrate and configured to emit blue light (130a, paragraph [0034]), wherein the first light-emitting element comprises a first semiconductor layer (132a, fig. 1C); and a second light-emitting element (120a or 140a) disposed on the substrate and configured to emit green light or (paragraph [0034]) red light, wherein the second light-emitting element comprises a second semiconductor layer (122a) and a second ohmic contact electrode (in 128a, fig. 1B, not labeled) in contact with the second semiconductor layer.
Lin does not explicitly teach wherein a first ratio of an area of the first ohmic contact electrode to an area of the first semiconductor layer is higher than a second ratio of an area of the second ohmic contact electrode to an area of the second semiconductor layer.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the layer an insulating layer (see fig. 1B below), for the known benefit of avoiding shorting layers 122a,124a,126a to provide different biases to layers 126a and 122a for device 120a to emit light.  It would also have been obvious to the skilled in the art before the effective filing date of the invention to form the same insulating layer in 138a of fig. 1C for the known benefit of avoiding shorting layers 132a,134a,136a when forming first ohmic contact electrode in 138a to provide different biases to layers 136a and 132a for device 130a to emit light.
Because H2 is greater than H1 (paragraph [0032]) and L1 equals L2 (paragraph [0031]), a first ratio of an area of the first ohmic contact electrode to an area of the first semiconductor layer is higher than a second ratio of an area of the second ohmic contact electrode to an area of the second semiconductor layer.
Lin does not teach a conductive pad.
In the same field of endeavor, Kim teaches a conductive pad (211, fig. 42), the first ohmic contact electrode (151) is in contact with the first semiconductor layer (121), and the conductive pad contacts the substrate (321 part of substrate) and covers a sidewall of the first ohmic contact electrode (151), for the benefit of enhancing mechanic stability of the bonding between the LED and the substrate (paragraph [0240]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to include a conductive pad, and to make the first ohmic contact electrode in contact with the first semiconductor layer, the conductive pad contact the substrate and cover a sidewall of the first ohmic contact electrode, for the benefit of enhancing mechanic stability of the bonding between the LED and the substrate
Regarding claim 10, Lin teaches the electronic device as claimed in claim 9, wherein the area of the first semiconductor layer is the same as the area of the second semiconductor layer (LEDs have same size, paragraph [0031]).  
Regarding claim 11, Lin teaches the electronic device as claimed in claim 9, wherein the first semiconductor layer and the second semiconductor layer are semiconductor layers of the same type (first conductive type layers 122a and 132a, figs. 1B and 1C, paragraph [0032]).  
Regarding claim 12, Lin teaches the electronic device as claimed in claim 11, wherein the area of the first semiconductor layer is the same as the area of the second semiconductor layer (LEDs have same size, paragraph [0031]).  
Regarding claim 16, Lin teaches the electronic device as claimed in claim 9, further comprising a third light-emitting element (120a, fig. 1A) disposed on the substrate wherein when the second light-emitting element emits green light (140a, paragraph [0034]), the third light-emitting element is configured to emit red light (paragraph [0034]), the third light-emitting element comprises a third semiconductor layer (122a, fig. 1B) and a third ohmic contact electrode (obvious to provide bias for the third light-emitting element to emit light, see claim 9 above) in contact with the third semiconductor layer, and a third ratio of an area of the third ohmic contact electrode to an area of the third semiconductor layer is different (LEDs have same size, through hole in 140a, where the third ohmic contact is formed, is greater than in 120a, fig. 1A) from the first ratio and the second ratio.  
Regarding claim 17, Lin teaches the electronic device as claimed in claim 16, wherein the area of the first semiconductor layer is the same as the area of the third semiconductor layer (LEDs have same size, paragraph [0031]).  
Regarding claim 18, Lin teaches the electronic device as claimed in claim 16, wherein the first semiconductor layer and the third semiconductor layer are semiconductor layers of the same type (first conductive type, paragraph [0032]).  
Regarding claim 19, Lin teaches the electronic device as claimed in claim 16, wherein the first ratio is greater than the third ratio (LEDs have same size, through holes in 130a, where the third ohmic contact is formed, is greater than in 120a, fig. 1A).  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (PG Pub 2019/0378452 A1) and Kim et al (PG Pub 2017/0108173 A1) as applied to claim 9 above, and further in view of Lee et al (PG Pub 2020/0357846 A1).
Regarding claim 113, Lin does not teach the second light-emitting 2element further comprises a color conversion layer.
In the same field of endeavor, Lee teaches the electronic device as claimed in claim 9, wherein the second light-emitting 2element further comprises a color conversion layer (51c, fig. 4, paragraph [0066]) located on the second semiconductor 3layer, for the known benefit of converting light color.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second light-emitting 2element to further comprise a color conversion layer, for the known benefit of converting light color.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (PG Pub 2019/0378452 A1) and Kim et al (PG Pub 2017/0108173 A1) as applied to claim 9 above, and further in view of Senda et al (PG Pub 2004/0028096 A1).
Regarding claim 15, the previous combination remains applied in claim 9.
However, Lin does not teach the first light-emitting 2element further comprises a bonding pad electrically connected to the first ohmic contact 3electrode and the substrate.
In the same field of endeavor, Senda teaches the first light-emitting 2element further comprises a bonding pad (20p, fig. 1) electrically connected to the first ohmic contact 3electrode (7p) and the substrate (200), for the benefits of providing electrical bias to the light-emitting element and radiating heat (paragraph [0018]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first light-emitting 2element to further comprise a bonding pad electrically connected to the first ohmic contact 3electrode and the substrate, for the benefits of providing electrical bias to the light-emitting element and radiating heat.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (PG Pub 2019/0378452 A1) and Kim et al (PG Pub 2017/0108173 A1) as applied to claim 9 above, and further in view of Schubert (PG Pub 2012/0049756 A1).
Regarding claim 20, the previous combination remains applied in claim 9.
However, Lin does not teach the first ohmic contact 2electrode or the second ohmic contact electrode is divided into a plurality of separate portions.
In the same field of endeavor, Schubert teaches the first ohmic contact 2electrode or the second ohmic contact electrode is divided into a plurality of separate portions (125 in 116, fig. 3A), for the benefit of balancing current densities to improve operating efficiency (paragraph [0004]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to divide the first ohmic contact 2electrode or the second ohmic contact electrode into a plurality of separate portions for the benefit of balancing current densities to improve operating efficiency.22

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection.  See rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899